— In a support proceeding, petitioner appeals from an order of the Family Court, Kings County, dated October 21, 1980, which (1) suspended weekly support payments of $10 and (2) fixed the arrears at $283 and held their payment in abeyance. Petitioner is directed to prepare and cause to be settled and filed with this court a transcript of the hearing minutes, as prescribed by CPLR 5525 and the rules of this court (22 NYCRR 670.8), within 60 days after service upon her of a copy of the order to be made hereon, with notice of entry. The appeal is held in abeyance in the interim. The order appealed from cannot adequately be reviewed without the complete transcript of the hearing minutes; it is therefore necessary for petitioner to prepare and file such transcript. Failure to comply with this order shall result in a dismissal of the appeal. Damiani, J.P., Gibbons, Margett and O’Connor, JJ., concur.